DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The status of the claims as filed in the reply dated 05/26/2022 are as follows:
	Claims 21-23 are new;
	Claims 1-17 and 21-23 are pending;
	Claims 18-20 cancelled;
	Claims 1-17 and 21-23 are being examined

Specification
Applicant's specification amendment regarding “the wick is designed to provide greater thermal capacity closer to the enclosure and greater evaporation farther from the enclosure” for claim 11 limitations are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 and 21-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation of “the wick is designed to provide greater thermal capacity closer to the enclosure and greater evaporation farther from the enclosure”. However, it renders the scope of the claim indefinite since It is unclear how the wick needs to be designed or structured in order to accomplish or meet the remaining limitations of the claim (i.e., " to provide greater thermal capacity closer to the enclosure and greater evaporation farther from the enclosure...). Moreover, the recitations of “the wick is designed to provide greater thermal capacity closer to the enclosure and greater evaporation farther from the enclosure” renders the scope of the claim indefinite since it’s not clear how the wick would be farther from the enclosure while in being inside the enclosure or in contact with the enclosure. To expedite prosecution, examiner is treating the recitations of claim 11 as merely requiring a wick having thermal capacity and capable of evaporating.  
Claim 21 Lines [14-18] recites the limitation of “the layers in the wick are configured so that layers that are closer to the enclosure have a greater heat conduction than layers that are farther from the enclosure and layers that are farther from the enclosure have a greater evaporation capacity than layers that are closer to the enclosure”. However, it renders the scope of the claim indefinite since the claim recites an enclosure, wherein the enclosure is a 3D objects that includes the bottom and top plates of the assembly. Therefore, it’s unclear how the layers are formed since as the layers build up, they are getting closer to the other side of the enclosure. Stated another way, the enclosure as claimed is both the evaporator section and condenser section, so it’s unclear where the wick layers are formed to have a greater thermal capacity “closer to the enclosure”. To expedite prosecution, examiner is treating the recitations of claim 21 as merely requiring a wick having thermal capacity and capable of evaporating.  
Claims 22 and 23 are rejected insofar as they are dependent on claim 21, and therefore include the same error(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KIM (US 20070163755 A1: Previously cited).
Regarding claim 21, KIM discloses a heat pipe (see 100: Figure 3) comprising: 
an outer enclosure (130) defining a chamber therein and containing a working fluid (see Figure 3 and ¶¶ [0010, 0023]); 
an evaporator section for evaporating the fluid to vapor in response to being heated from a heat source (heat source 110: also see Figure 3 and ¶ [0010]); 
a condenser section for condensing the vapor back into the fluid in response to cooling from a heat sink (heat sink 120: also see Figure 3 and ¶ [0077]); and 
a capillary wick (see 150L and 140L) positioned within the chamber in contact with the enclosure and extending between the evaporator section and the condenser section (see Figure 3), said wick including a plurality of layers each having spaced apart parallel thermally conductive bars defining channels therebetween where the bars in adjacent layers are oriented in different directions and where the condensed fluid flows through the wick from the condenser section to the evaporator section (Bar 1 and Bar 2 are arranged perpendicularly to each other: see KIM Figures 3 and 4, annotated by examiner: also see ¶ [0019]),
wherein the layers in the wick are configured so that layers that are closer to the enclosure have a greater heat conduction than layers that are farther from the enclosure and layers that are farther from the enclosure have a greater evaporation capacity than layers that are closer to the enclosure. (the wick 140L has a higher thermal capacity than the wick 150L due to the smaller channels and having more layers, while 150L have a greater vapor dispersion: see ¶ [0082]). 

    PNG
    media_image1.png
    646
    1112
    media_image1.png
    Greyscale

KIM Figures 3 and 4, annotated by examiner

Regarding claim 22, KIM discloses the bars in adjacent layers are orthogonal to each other, (Bar 1 and Bar 2 are arranged perpendicularly to each other: see KIM Figures 3 and 4, annotated by examiner).
Regarding claim 23, KIM discloses the bars in every other layer are oriented in the same direction, (see Bar 1 in every other layer are oriented in the same direction: see KIM Figures 3 and 4, annotated by examiner).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over by ONIKI (US20100157535A1) in view of NODA (US20020189793A1).
Regarding claim 1, ONIKI teaches a heat pipe (see 10: Figure 8) comprising: 
an outer enclosure (1) defining a chamber therein and containing a working fluid (see ¶ [0045]); 
an evaporator section (E) for evaporating the fluid to vapor in response to being heated from a heat source (9: see ¶¶ [0042-0044]); 
a condenser section (C) for condensing the vapor back into the fluid; and 
a capillary wick (see 21 and 22) positioned within the chamber in contact with the enclosure and extending between the evaporator section and the condenser section (see Figure 8),
 wherein the capillary wick has a size (see 12 and 13) to as to create a vapor cavity (see 11) in the chamber outside of the wick (see Figure 8);
said wick including a plurality of layers each having spaced apart parallel thermally conductive bars defining channels therebetween where the bars in adjacent layers are oriented in different directions (Bar 1 and Bar 2 are arranged perpendicularly to each other: see ONIKI Figures 3A, 3B and 15 annotated by Examiner: Examiner notes that Figure 15 is being used only to show the cross-sectional layout of the plurality of layers); and
where the vapor flows through the vapor cavity from the evaporator section to the condenser section and the condensed fluid flows through the wick from the condenser section to the evaporator section (see Figure 8).
ONIKI does not teach straight bars and silent regarding a heat sink.
NODA teaches a heat pipe (see Figure 3), comprises a capillary wick (5), wherein the wick including a plurality of layers each having spaced apart parallel and straight thermally conductive bars (see straight copper bars 5 in Figure 3: also see at least ¶ [0139]).

    PNG
    media_image2.png
    961
    615
    media_image2.png
    Greyscale

[ONIKI Figures 3A, 3B and 15 annotated by Examiner]

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat pipe of ONIKI with a heat sink, since using a heat sink is old and well known in the art. Such modification will provide the benefit of increasing the heat dissipation. Additionally,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat pipe of ONIKI with straight thermally conductive bars, as taught by NODA, since the simple substitution of one known element (straight thermally conductive bars taught by NODA) for another (interwoven wires disclosed by ONIKI) would have yielded predicable results, namely vaporizing the working fluid after absorbing the heat from enclosure surface (see KSR Int'l Co. v . Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such modification would provide the benefit of increasing the working fluid flow space between the plurality of layers.
Regarding claim 2, ONIKI teaches bars in adjacent layers are orthogonal to each other, (Bar 1 and Bar 2 are arranged perpendicularly to each other: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 3, ONIKI teaches the bars in every other layer are oriented in the same direction, (see Bar 1 in every other layer are oriented in the same direction: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 4, ONIKI teaches the bars that are oriented in the same direction in different layers are aligned with each other, (Bar 1 are vertically aligned with each other: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 5, ONIKI teaches the bars that are oriented in the same direction in different layers are offset from each other (Bar 1A are vertically offset from Bar 1: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 6, ONIKI teaches some of the bars have a different cross-sectional size than other bars, (the bars in 22 are almost half the cross-sectional size of the bars in 21: see ¶ [0127]).
Regarding claim 8, ONIKI teaches the bars are round in cross-section (see Bar 1 in ONIKI Figures 3A, 3B and 15 annotated by Examiner).
Regarding claim 11, ONIKI teaches the wick is designed to provide greater thermal capacity closer to the enclosure and greater evaporation farther from the enclosure, (the wick 22 has a higher thermal capacity than the wick 21 due to the smaller channels and having more layers, while both wicks (21 and 22) are capable of evaporating the working fluid).
Regarding claim 12, ONIKI teaches the bars are copper bars (see ¶ [0096]).

Claims 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over by ONIKI (US20100157535A1) in view of NODA (US20020189793A1) and further in view of Hong (US 20060207751 A1: Previously cited).
Regarding claims 7 and 10, ONIKI in view of NODA does not teach some of the bars have a different cross-sectional shape than other bars. wherein the bars in some layers are round in cross-section and the bars in other layers are rectangular in cross- section.
Hong teaches a heat pipe (10) comprises capillary wick (14) positioned within the chamber (see fig 1), the wick including a plurality of layers each having spaced apart parallel copper bars, some of the bars have a different cross-sectional shape than other bars, (Bar 1B has a rectangular cross-sectional while Bar 2B has a round cross-section: see Hong’s Figure 3, annotated by examiner).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick of ONIKI, with some of the bars have a different cross-sectional shape than other bars, wherein the bars in some layers are round in cross-section and the bars in other layers are rectangular in cross-section. as taught by Hong, since the simple substitution of one known element (different cross-sectional shape wick taught by Hong) for another (same cross-sectional shape wick disclosed by ONIKI) would have yielded predicable results, namely vaporizing the working fluid after absorbing the heat from enclosure surface (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such modification would provide the benefit of increasing the heat transfer between the interior wall casing and the wick structure of the heat pipe due having larger contact area between the layers, (see Hong’s ¶ [0015]). See MPEP § 2143.

    PNG
    media_image3.png
    457
    484
    media_image3.png
    Greyscale

Hong’s Figure 3, annotated by examiner

Regarding claim 9, ONIKI in view of NODA does not teach the bars are rectangular in cross-section.
Hong teaches a heat pipe (10) comprises capillary wick (14’) positioned within the chamber (see fig 1), the wick including a plurality of layers each having spaced apart parallel copper bars, wherein the bars are rectangular in cross-section., (see Hong’s Figure 4).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick of ONIKI, with some of the bars have a different cross-sectional shape than other bars, wherein the bars in some layers are round in cross-section and the bars in other layers are rectangular in cross-section. as taught by Hong, since the simple substitution of one known element (rectangular cross-sectional shape wick taught by Hong) for another (round cross-sectional shape wick disclosed by ONIKI) would have yielded predicable results, namely vaporizing the working fluid after absorbing the heat from enclosure surface (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such modification would provide the benefit of increasing the heat transfer between the interior wall casing and the wick structure of the heat pipe due having larger contact area between the layers, (see Hong’s ¶ [0015]). See MPEP § 2143.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over by ONIKI (US20100157535A1) in view of NODA (US20020189793A1) and further in view of Hong (US 20060207751 A1: Previously cited).
Regarding claim 13, ONIKI teaches a heat pipe (see 10: Figure 8) comprising: 
an outer enclosure (1) defining a chamber therein and containing a working fluid (see ¶ [0045]); 
an evaporator section (E) for evaporating the fluid to vapor in response to being heated from a heat source (9: see ¶¶ [0042-0044]); 
 a condenser section (C) for condensing the vapor back into the fluid; and 
a capillary wick (see 21 and 22) positioned within the chamber in contact with the enclosure and extending between the evaporator section and the condenser section (see Figure 8), 
wherein the capillary wick has a size (see 12 and 13) to as to create a vapor cavity (see 11) in the chamber outside of the wick (see Figure 8);
said wick including a plurality of layers each having spaced apart parallel copper bars defining channels therebetween where the bars in adjacent layers are orthogonal to each other and where the condensed fluid flows through the wick from the condenser section to the evaporator section (Bar 1 and Bar 2 are arranged perpendicularly to each other: see ONIKI Figures 3A, 3B and 15 annotated by Examiner: Examiner notes that Figure 15 is being used only to show the cross-sectional layout of the plurality of layers: also see ¶ [0096])).
ONIKI does not teach straight rectangular bars.
NODA teaches a heat pipe (see Figure 3), comprises a capillary wick (5), wherein the wick including a plurality of layers each having spaced apart parallel and straight copper bars (see straight copper bars 5 in Figure 3: also see at least ¶ [0139]).
Hong teaches a heat pipe (10) comprises capillary wick (14’) positioned within the chamber (see fig 1), the wick including a plurality of layers each having spaced apart parallel copper bars, wherein the bars are rectangular in cross-section., (see Hong’s Figure 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat pipe of ONIKI with a heat sink, since using a heat sink is old and well known in the art. Such modification will provide the benefit of increasing the heat dissipation. Additionally,  it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the heat pipe of ONIKI with straight thermally conductive bars, as taught by NODA, since the simple substitution of one known element (straight thermally conductive bars taught by NODA) for another (interwoven wires disclosed by ONIKI) would have yielded predicable results, namely vaporizing the working fluid after absorbing the heat from enclosure surface (see KSR Int'l Co. v . Teleflex Inc., 550 U.S. 398, 415- 421, 82 USPQ2d 1385, 1395-97 (2007)): such modification would provide the benefit of increasing the working fluid flow space between the plurality of layers. Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the wick of ONIKI, with some of the bars have a different cross-sectional shape than other bars, wherein the bars in some layers are round in cross-section and the bars in other layers are rectangular in cross-section. as taught by Hong, since the simple substitution of one known element (rectangular cross-sectional shape wick taught by Hong) for another (round cross-sectional shape wick disclosed by ONIKI) would have yielded predicable results, namely vaporizing the working fluid after absorbing the heat from enclosure surface (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such would provide the benefit of increasing the heat transfer between the interior wall casing and the wick structure of the heat pipe due having larger contact area between the layers, (see Hong’s ¶ [0015]). See MPEP § 2143.

Regarding claim 14, ONIKI further teaches the bars in every other layer are oriented in the same direction, (see Bar 1 in every other layer are oriented in the same direction: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).

Regarding claim 15, ONIKI further teaches the bars that are oriented in the same direction in different layers are aligned with each other (Bar 1 are vertically aligned with each other: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).

Regarding claim 16, ONIKI further discloses the bars that are oriented in the same direction in different layers are offset from each other (Bar 1A are vertically offset from Bar 1: see ONIKI Figures 3A, 3B and 15 annotated by Examiner).

Regarding claim 17, ONIKI further teaches some of the bars have a different cross-sectional size than other bars, (the bars in 22 are almost half the cross-sectional size of the bars in 21: see ¶ [0127]).

Response to Arguments
Applicant's amendment regarding “the wick is designed to provide greater thermal capacity closer to the enclosure and greater evaporation farther from the enclosure” for claim 11 limitations are accepted. Therefore, the previously set forth objection under specification have been withdrawn.
Applicant' s arguments in pages 7 and 8 with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered but they are not persuasive. The claim limitation still renders the scope of the claim indefinite. How would the upper layer (which is further from the heat source) have a greater evaporation capacity? Is the heat (the temperature) at the upper layer higher than the lower layer? Is the enclosure including four sides or only two? How would the wick be further while it’s in contact with the lower portion and the inner sides of the enclosure. Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) is maintained. Please see new grounds of rejection under 35 U.S.C. 112, necessitated by Amendment, above.
Applicant argues in page 10 that “Hong et al. does not disclose that the wick structure 14 includes a plurality of layers each having spaced apart parallel thermally conductive bars defining channels therebetween, as claimed. Contrary, Hong et al. discloses that the wick structure 14 has a single layer including spaced apart wires with other wires woven over and under those spaced apart wires. Thus, Hong et al. does not disclose a plurality of layers providing a wick for moving a working fluid adjacent to a vapor cavity for allowing the flow of a vapor. Further, since the wires 142 are woven, they are not straight bars, as claimed. Therefore, Applicant respectfully submits that Hong et al. cannot provide the teaching missing from Kim et al. necessary to make Applicant's claimed invention obvious.” Examiner respectfully disagrees. Examiner notes that HONG was introduced only to teach the different cross sectional shape of the capillary structures. Furthermore, Examiner notes that the “mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness.” Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).
All other arguments in page 9 are moot in light of the new grounds of rejection. Please see above for new grounds of rejection, necessitated by Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 9:30AM~3:30PM, M-F (E.S.T.),.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           

/TRAVIS RUBY/Primary Examiner, Art Unit 3763